        Case 2:17-cr-00045-BLW Document 53 Filed 01/04/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA ,
                                              Case No. 2:17-cr-00045-BLW
                       Plaintiff,
                                              ORDER
         v.

  LARRY JAMES WOLFE,

                       Respondent.




                                    INTRODUCTION

      Before the Court is Larry Wolfe’s letter requesting the Court recommend to

the BOP that he receive 11 months at a halfway house. Dkt. 50. The Government

viewed the request as a motion for compassionate release under 18 U.S.C.

3582(c)(1)(A) and urges the Court to deny it because Wolfe has not exhausted his

administrative remedies. Dkt. 52. Wolfe’s letter is more properly viewed as a

request for a non-binding recommendation to BOP that he spend the remainder of

his sentence at a halfway house or residential reentry center. Viewed as such, the

Court will grant his request.

                                    BACKGROUND

      Wolfe pled guilty to, and was convicted of, two counts of distribution of a

ORDER - 1
           Case 2:17-cr-00045-BLW Document 53 Filed 01/04/21 Page 2 of 4




controlled substance. See Dkt. 49. Wolfe was arrested and charged after selling

methamphetamine and heroin to a confidential informant. Id. ¶ 8. On December 8,

2017, Wolfe was sentenced to 70 months incarceration. Wolfe is currently serving

his sentence at Sandstone FCI, a low security BOP facility. He is scheduled to be

released from BOP custody on July 24, 2021. The Government reports that he is

scheduled to transition to a residential reentry center (RRC) in February 2021. Dkt.

52 at 2.

      During his period of incarceration Wolfe appears to have done very well. He

does not have any disciplinary reports and has completed RDAP along with many

other classes. See Dkt. 50. Notably, he was one of eight inmates selected to

participated in a youth awareness program, where he spoke to public high school

students about the dangers of drugs. See id.

      In June 2020, Wolfe’s children were removed from their mother’s custody

and placed in the custody of Coeur d’Alene Tribal Social Services. They are

currently residing with their grandfather. See Dkt. 50-1. Wolfe seeks placement at

a halfway house or RRC so that he can get a job and provide for his children.

Wolfe hopes to eventually have them back in his care. Dkt. 50.

                              LEGAL STANDARD

      Once a defendant is sentenced to BOP custody, BOP has the authority to

transfer an inmate to any facility at any time. 18 U.S.C. § 3621(b). BOP also has

ORDER - 2
          Case 2:17-cr-00045-BLW Document 53 Filed 01/04/21 Page 3 of 4




the authority, and discretion, to place a defendant in an RRC or halfway house for

the final portion of their incarceration, not to exceed 12 months. § 3624(C). Courts

in the Ninth Circuit are generally of the view that § 3621(b)(4) allows a court to

make, and BOP to consider, a post-sentencing recommendation for a defendant’s

placement in a halfway house. United States v. Qadri, 2017 WL 1011663, at *2 (D.

Haw. Mar. 15, 2017); United States v. Brattin, 2016 WL 4467897, at *2 (D. Nev.

Aug. 23, 2016). This recommendation does not amend the judgment and is not

binding on BOP. Brattin, 2016 WL 4467897, at *2.

                                    ANALYSIS

      Wolfe seeks early placement in a halfway house or RRC for an admirable

reason – to care for his children. He appears to have performed well while

incarcerated. His participation in the youth awareness class – speaking to high

school students – speaks both to how BOP views the risk Wolfe poses to the

community, and his commitment to live a prosocial life.

      The Government does not necessarily oppose his request for early placement

in a halfway house or RRC. The Government viewed his motion as a request for

compassionate release under § 3582(c)(1)(A).1 The Government, does not disagree

with Wolfe’s statements or dispute his conduct while in prison.

      1
         To the extent Wolfe’s request may be viewed as a motion for compassionate
release, the Court agrees with the Government that he has not exhausted his
administrative remedies.

ORDER - 3
        Case 2:17-cr-00045-BLW Document 53 Filed 01/04/21 Page 4 of 4




      Accordingly, the Court will grant Wolfe’s request and recommend that BOP

allow him to spend the maximum amount of time allowable in appropriate

prerelease community confinement including a halfway house, community

correctional facility, or RRC.

                                   ORDER

      IT IS ORDERED that:

   1. Larry Wolfe’s request for a recommendation that he be placed in a halfway

      house (Dkt. 50) is GRANTED.

   2. The Court RECOMMENDS to BOP that Larry Wolfe be placed in a

      halfway house, RRC, or other appropriate prerelease community

      confinement, pursuant to 18 U.S.C. 3624(c)(1), for the maximum time

      allowable.

   3. The Government’s Motion to Dismiss Petitioner’s Request for

      Compassionate Release (Dkt. 52) is DENIED AS MOOT.



                                           DATED: January 4, 2021


                                           _________________________
                                           B. Lynn Winmill
                                           U.S. District Court Judge




ORDER - 4
